                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   EMILY FISHMAN, individually and on behalf of
                                                                              all others similarly situated, and SUSAN FARIA,
                                                                         10   individually and on behalf of all others similarly               No. C 17-05351 WHA
                                                                              situated,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                       ORDER RE MOTION FOR
                                                                                                                                               CLASS CERTIFICATION
                               For the Northern District of California




                                                                         12     v.
                                                                         13   TIGER NATURAL GAS, INC., an Oklahoma
                                                                         14   corporation, COMMUNITY GAS CENTER,
                                                                              INC., a Colorado corporation, JOHN DYET, an
                                                                         15   individual, and DOES 2–100,

                                                                         16                  Defendants.
                                                                                                                                /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19          In this putative class action for fraudulent telemarketing, plaintiffs move for class

                                                                         20   certification and for relief from failing to meet their filing deadline. For the reasons below, the

                                                                         21   motion for relief from plaintiffs’ late filing is GRANTED. The motion for class certification is

                                                                         22   GRANTED IN PART AND DENIED IN PART.

                                                                         23                                             STATEMENT

                                                                         24          This order incorporates by reference the statement set forth in the order granting in part

                                                                         25   and denying in part plaintiffs’ motion for discovery sanctions (Dkt. No. 249). In brief,

                                                                         26   defendant John Dyet owned several telemarketing companies, including defendant Community

                                                                         27   Gas Center, Inc. Beginning in 2014, CGC called PG&E customers to promote Tiger’s capped-

                                                                         28   rate program, pursuant to which program Tiger’s supply rate for natural gas would be capped at
                                                                          1   $0.69 per therm. This case stems from alleged misrepresentations made during these phone
                                                                          2   solicitations to PG&E’s customers.
                                                                          3          Plaintiffs Emily Fishman and Susan Faria enrolled in Tiger’s capped-rate program in
                                                                          4   2015 after receiving telemarketing calls from CGC. For enrollees, the call consisted of two
                                                                          5   parts: (1) a “sales call,” or sales pitch followed by (2) a “third-party verification call” (“TPV”).
                                                                          6   During the sales pitch, CGC’s telemarketer made several alleged misrepresentations to
                                                                          7   Fishman, including that (a) the California Public Utilities Commission had processed a request
                                                                          8   from PG&E to increase its rates, (b) Tiger’s capped-rate, or “price-protection,” program was a
                                                                          9   “free” program that would protect customers from PG&E’s supply rate increases, and (c)
                                                                         10   Tiger’s rate for natural gas would be “a variable rate based on the market price.” All of these
                                                                         11   statements are borne out by a recording of the sales pitch made to Fishman.
United States District Court
                               For the Northern District of California




                                                                         12          Plaintiffs further alleged that CGC and Tiger recorded the sales call without their
                                                                         13   consent, that the telemarketer failed to disclose Tiger’s actual price per therm, and that
                                                                         14   following plaintiffs’ enrollment in the program Tiger failed to send written terms and conditions
                                                                         15   that reflected the terms and conditions agreed to during their telephonic enrollment. CGC
                                                                         16   enrolled over 26,000 customers in Tiger’s capped-rate program during the proposed class period
                                                                         17   (Dkt. No. 177).
                                                                         18          Based on the foregoing theories, the operative complaint asserted the following claims:
                                                                         19   (1) violations of California’s Recording Law (California Penal Code §§ 632 et seq.); (2) breach
                                                                         20   of oral contract; (3) violations of PG&E Gas Rule 23; (4) breach of third-party beneficiary
                                                                         21   contract; (5) violations of California’s Consumers Legal Remedies Act; (6) fraud; (7) negligent
                                                                         22   misrepresentation; (8) violations of the Regulations on Core Transport Agents (California
                                                                         23   Public Utilities Code §§ 980–989.5); (9) violations of California’s False Advertising Law; and
                                                                         24   (10) violations of California’s Unfair Competition Law (Dkt. No. 101). Plaintiffs seek to certify
                                                                         25   the following classes:
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
                                                                          1                1.     Tiger/PG&E Customer Class: All California consumers and businesses that
                                                                          2                       were customers of PG&E at the time they enrolled in Tiger’s capped-rate price
                                                                          3                       protection program after receiving a telemarketing call advertising the program
                                                                          4                       between August 18, 2013, and the present.
                                                                          5                2.     Tiger/PG&E Consumer Sub-Class: All California consumers that were
                                                                          6                       customers of PG&E at the time they enrolled in Tiger’s capped-rate price
                                                                          7                       protection program after receiving a telemarketing call advertising the program
                                                                          8                       between August 18, 2013, and the present.1
                                                                          9                This order follows full briefing and oral argument. Tiger is the only defendant to have
                                                                         10    opposed plaintiffs’ motion for class certification. Following oral argument, at the Court’s
                                                                         11    request, plaintiffs submitted a proposed trial plan which narrowed the issues plaintiffs sought to
United States District Court
                               For the Northern District of California




                                                                         12    certify for class treatment. Plaintiffs now seek certification of the following claims only: (1)
                                                                         13    violations of California’s Recording Law; (2) violations of California’s Consumers Legal
                                                                         14    Remedies Act; and (3) violations of California’s Unfair Competition Law (Dkt. No. 243).2
                                                                         15                                                       ANALYSIS
                                                                         16                Pursuant to FRCP 23(a), for a named plaintiff to obtain class certification, the court
                                                                         17    must find: (1) numerosity; (2) common questions of law or fact; (3) typicality; and (4)
                                                                         18    adequacy of the class representatives and counsel. The proposed class must also be
                                                                         19    ascertainable. In addition to satisfying FRCP 23(a)’s prerequisites, the party seeking class
                                                                         20    certification must show that the action is maintainable under FRCP 23(b)(1), (2), or (3).
                                                                         21    Amchem Products, Inc. v. Windsor, 521 U.S. 591, 613–14 (1997). Plaintiffs seek certification
                                                                         22    under FRCP 23(b)(3), which further requires predominance and superiority. This order first
                                                                         23    addresses plaintiffs’ claim under California’s Recording Law before turning to their claims
                                                                         24    under California’s Consumer Legal Remedies Act and California’s Unfair Competition Law.
                                                                         25
                                                                                       1
                                                                                         In a supplemental filing, plaintiffs proposed adding a third sub-class consisting of California
                                                                         26   customers of YEP Energy who enrolled in Tiger’s program (Dkt. No. 243 at 2). For the reasons discussed
                                                                              below, certification of such a sub-class is unnecessary.
                                                                         27
                                                                                       2
                                                                                        Plaintiffs have made a habit of violating Local Rule 3-4(c), which states that text of the parties’
                                                                         28   papers must be “double-spaced with no more than 28 lines per page.” Plaintiffs shall please ensure their
                                                                              compliance with this rule going forward.

                                                                                                                                         3
                                                                          1          1.      CALIFORNIA’S RECORDING LAW.
                                                                          2                  A.     Numerosity.
                                                                          3          Numerosity is satisfied by showing that “the class is so numerous that joinder of all
                                                                          4   members is impracticable.” FRCP 23(a)(1). The numerosity requirement is not tied to any
                                                                          5   fixed numerical threshold, but courts generally find the numerosity requirement satisfied when a
                                                                          6   class includes at least forty members. Rannis v. Recchia, 380 Fed. Appx. 646, 651 (9th Cir.
                                                                          7   2010). Tiger’s records show that it has enrolled 26,637 customers (25,813 residential customers
                                                                          8   and 824 businesses) through third-party telemarketing companies during the class period (Dkt.
                                                                          9   No. 176-12).
                                                                         10          Tiger argues that these figures include not only PG&E customers who signed up for
                                                                         11   Tiger’s price-protection program but also those who switched to Tiger from another CTA
United States District Court
                               For the Northern District of California




                                                                         12   (including YEP Energy). Plaintiffs do not dispute that they cannot distinguish between
                                                                         13   customers who switched from PG&E and those who switched from YEP Energy or other CTAs.
                                                                         14   Nevertheless, had Tiger maintained recordings of the sales pitches made to putative class
                                                                         15   members (as required by Gas Rule 23), those recordings would have allowed plaintiffs to make
                                                                         16   this determination. Tiger may not defeat class certification through its own failure to maintain
                                                                         17   records. Accordingly, for the same reasons contained in the accompanying order regarding
                                                                         18   plaintiffs’ motion for discovery sanctions, this order presumes that all customers Tiger enrolled
                                                                         19   through CGC’s telemarketing during the class period were PG&E customers. Going forward,
                                                                         20   Tiger bears the burden of demonstrating that any particular class member does not fit within the
                                                                         21   class definition because she switched to Tiger’s program from another CTA. Numerosity is
                                                                         22   demonstrated with respect to the class.
                                                                         23                  B.     Typicality.
                                                                         24          Typicality is satisfied if “the claims or defenses of the representative parties are typical
                                                                         25   of the claims or defenses of the class.” FRCP 23(a)(3). “The test of typicality is whether other
                                                                         26   members have the same or similar injury, whether the action is based on conduct which is not
                                                                         27   unique to the named plaintiffs, and whether other class members have been injured by the same
                                                                         28   course of conduct.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir.


                                                                                                                               4
                                                                          1   2010) (citation and quotation marks omitted). “Under the rule’s permissive standards,
                                                                          2   representative claims are ‘typical’ if they are reasonably co-extensive with those of absent class
                                                                          3   members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011,
                                                                          4   1020 (9th Cir. 1998). With respect to plaintiffs’ Recording Law claim, Tiger raises only one
                                                                          5   typicality concern.
                                                                          6          Tiger argues that Faria’s Recording Law claim is not typical because Faria testified
                                                                          7   during her deposition that she did not personally consider certain information disclosed on the
                                                                          8   call — namely her address and PG&E account number — to be confidential. This order
                                                                          9   disagrees. Section 632(c) of the California Penal Code defines a “confidential communication”
                                                                         10   as “any communication carried on in circumstances as may reasonably indicate that any party to
                                                                         11   the communication desires it to be confined to the parties thereto. . . .” This test is an objective
United States District Court
                               For the Northern District of California




                                                                         12   one. Flanagan v. Flanagan, 27 Cal. 4th 766, 776–77 (2002). While “the privacy interest most
                                                                         13   persons have with regard to” the type of information disclosed is relevant to determining
                                                                         14   whether or not Faria had a reasonable expectation of privacy in her call with CGC, Kearney v.
                                                                         15   Salomon Smith Barney, Inc., 39 Cal. 4th 95, 118 n.10 (2006), Tiger cites no authority
                                                                         16   suggesting that Faria’s personal views regarding the confidentiality of her home address or
                                                                         17   PG&E account number is determinative of her claim. Faria’s Recording Law claim is typical.
                                                                         18                  C.      Adequacy.
                                                                         19          FRCP 23(a)(4) requires that “the representative parties will fairly and adequately protect
                                                                         20   the interests of the class.” This prerequisite has two parts: (1) that the proposed representative
                                                                         21   plaintiff and her counsel do not have any conflicts of interest with the proposed class; and (2)
                                                                         22   that they will prosecute this action vigorously on behalf of the class. Hanlon, 150 F.3d at 1020.
                                                                         23   On the current record, no evidence has been presented to indicate that plaintiffs have any
                                                                         24   conflicts with other putative class members or that they or their counsel will not act vigorously
                                                                         25   on behalf of the class. This requirement is satisfied.
                                                                         26                  D.      Commonality and Predominance.
                                                                         27          The predominance inquiry “focuses on the relationship between the common and
                                                                         28   individual issues.” Local Joint Executive Bd. of Culinary/Bartender Trust Fund v. Las Vegas


                                                                                                                               5
                                                                          1   Sands, Inc., 244 F.3d 1152, 1162 (9th Cir. 2001). The presence of common issues of fact or law
                                                                          2   sufficient to satisfy the requirements of FRCP 23(a)(2) is not by itself sufficient to show that
                                                                          3   those common issues predominate. Hanlon, 150 F.3d at 1022. The predominance inquiry
                                                                          4   focuses on whether the proposed class is “sufficiently cohesive to warrant adjudication by
                                                                          5   representative.” Culinary/Bartender Trust Fund, 244 F.3d at 1162. Among the considerations
                                                                          6   that are central to this inquiry is “the notion that the adjudication of common issues will help
                                                                          7   achieve judicial economy.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189 (9th
                                                                          8   Cir. 2001). Plaintiffs must show that common issues can be resolved through common proof.
                                                                          9          Section 632(a) of the California Penal Code provides, in relevant part, that “[a] person
                                                                         10   who, intentionally and without the consent of all parties to a confidential communication, uses
                                                                         11   an electronic amplifying or recording device to eavesdrop upon or record the confidential
United States District Court
                               For the Northern District of California




                                                                         12   communication” violates the statute. Confidentiality requires “the existence of a reasonable
                                                                         13   expectation by one of the parties that no one is ‘listening in’ or overhearing the conversation.”
                                                                         14   Flanagan, 27 Cal. 4th at 772–73. As discussed above, because this test is an objective one, a
                                                                         15   plaintiff’s subjective expectations of privacy do not control. Id. at 776–77. In light of the
                                                                         16   rulings in the accompanying order on plaintiffs’ motion for discovery sanctions, the questions
                                                                         17   of whether or not CGC’s sales calls to class members were “confidential communications,”
                                                                         18   whether or not such calls were recorded by CGC without consent, and whether or not Tiger can
                                                                         19   be held vicariously liable for CGC or Dyet’s conduct are common issues which will
                                                                         20   predominate. Finally, because Section 637.2 provides for statutory damages per violation, there
                                                                         21   is no concern that damages cannot be determined on a classwide basis.
                                                                         22                  E.      Superiority.
                                                                         23          Class certification under FRCP 23(b)(3) is appropriate only if class resolution “is
                                                                         24   superior to other available methods for fairly and efficiently adjudicating the controversy.”
                                                                         25   Tiger does not contest superiority and this order finds the superiority element satisfied. Given
                                                                         26   the relatively low recovery at issue, class members will not have an interest in individually
                                                                         27   controlling the prosecution of separate actions. Neither party identifies any pending litigation
                                                                         28


                                                                                                                               6
                                                                          1   regarding plaintiffs’ Recording Law claim. A class action is accordingly a superior method of
                                                                          2   resolving this claim.
                                                                          3          2.      CALIFORNIA’S CONSUMER PROTECTION STATUTES.
                                                                          4          Plaintiffs also seek to certify claims under California’s Unfair Competition Law,
                                                                          5   California Business and Professions Code Section 17200 et seq., and California’s Consumer
                                                                          6   Legal Remedies Act, California Business and Professions Code Section 1750 et seq. These
                                                                          7   claims are primarily based on plaintiffs’ allegations that defendants made fraudulent or
                                                                          8   misleading statements during telemarketing calls to putative class members. The dispositive
                                                                          9   issue is whether these claims may be certified under FRCP 23(b)(3) and accordingly this order
                                                                         10   need only address whether individual questions predominate. In light of Tiger’s stipulation that
                                                                         11   Fishman’s TPV call was substantially the same as those made to other putative class members
United States District Court
                               For the Northern District of California




                                                                         12   (Dkt. No. 157), the parallel order granting in part plaintiffs’ motion for discovery sanctions
                                                                         13   substantially aided plaintiffs in showing a common course of conduct with respect to the class.
                                                                         14   Nevertheless, because plaintiffs have failed to show that injury can be established on a
                                                                         15   classwide basis, they have not met their burden of demonstrating that FRCP 23(b)(3)’s
                                                                         16   requirements are met.
                                                                         17          To be sure, “the presence of individualized damages cannot, by itself, defeat class
                                                                         18   certification under Rule 23(b)(3).” Leyva v. Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir.
                                                                         19   2013). But plaintiffs still bear the burden of providing a damages model which shows that
                                                                         20   “damages are susceptible of measurement across the entire class for purposes of Rule 23(b)(3).”
                                                                         21   Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013). This damages model “must measure only
                                                                         22   those damages attributable to” plaintiffs’ theory of liability. Ibid. Here, the problem is not
                                                                         23   individualized questions regarding the amount of damages but rather plaintiffs’ failure to show
                                                                         24   that a classwide method of proving the fact of injury is even possible.
                                                                         25          Plaintiffs claim they can show the existence of damages on an aggregate, classwide
                                                                         26   basis using PG&E’s data. Specifically, after plaintiffs signed up for Tiger’s program, their
                                                                         27   respective PG&E bills listed their gas costs as charged by Tiger as well as PG&E’s “gas
                                                                         28   procurement costs” (Dkt. Nos. 178, 179). Tiger’s records show putative class members’ gas


                                                                                                                               7
                                                                          1   usage and the total amount charged by Tiger (for both the price of gas and additional fees), but
                                                                          2   all agree plaintiffs need additional records from PG&E in order to determine how much a
                                                                          3   putative class member would have paid had she stayed with PG&E as her gas provider.
                                                                          4          According to the declaration of Kenneth Bohn, Tiger’s consultant who worked for
                                                                          5   PG&E for nearly twenty years, PG&E charges customers for gas based on “a market rate
                                                                          6   subject to certain variables such as credits, surcharges, and local and states charges.” Bohn
                                                                          7   further explains that he is familiar with PG&E’s billing system, but is not aware that PG&E
                                                                          8   maintains the total amount a CTA’s customer would have paid for gas had that customer
                                                                          9   remained PG&E’s customer for gas supply. Moreover, to Bohn’s knowledge, “PG&E does not
                                                                         10   have a report that subtracts, on a per-customer basis, the amount of the CTA’s charges from the
                                                                         11   amount PG&E would have charged for the commodity” (Dkt. No. 203-2 Exh. C ¶¶ 5, 11).
United States District Court
                               For the Northern District of California




                                                                         12          Other than the above-listed data points found on the face of plaintiffs’ individual PG&E
                                                                         13   bills, plaintiffs’ claim that PG&E “clearly has in its database” such information appears to be
                                                                         14   pure speculation by plaintiffs’ counsel. Plaintiffs never deposed anyone from PG&E on this
                                                                         15   issue. Moreover, at the time plaintiffs filed their motion for class certification, they had not
                                                                         16   even subpoenaed PG&E for the relevant records. Plaintiffs instead waited nearly three weeks
                                                                         17   after filing their motion for class certification (and fourteen months after filing suit) to subpoena
                                                                         18   PG&E for the records purportedly necessary to determine injury on a classwide basis. On the
                                                                         19   current record, plaintiffs provide no evidence that such information exists or is otherwise
                                                                         20   available. Accordingly, plaintiffs have failed to meet their burden of showing that FRCP
                                                                         21   23(b)(3)’s requirements are met as to their CLRA and Section 17200 claims. These claims will
                                                                         22   not be certified on the current record. In the event that plaintiffs obtain the necessary proof
                                                                         23   from PG&E, the Court would consider a supplemental motion for class certification so long as
                                                                         24   doing so would not otherwise disrupt orderly case management.
                                                                         25          3.      REQUESTS FOR JUDICIAL NOTICE AND EVIDENTIARY OBJECTIONS.
                                                                         26          Plaintiffs request judicial notice of ten documents: (1) three articles published by the
                                                                         27   California Public Utilities Commission; (2) three documents reflecting PG&E’s tariff rates and
                                                                         28   an application for rate increases; (3) a copy of California Senate Bill No. 656; and (4) three


                                                                                                                               8
                                                                          1    articles posted on various websites (Dkt. No. 177-5). Tiger, in turn, requests judicial notice of
                                                                          2    three documents: (1) a press release published by the United States Department of Justice; (2) a
                                                                          3    decision by the California Public Utilities Commission regarding the regulation of CTA’s; and
                                                                          4    (3) a complaint filed in an action captioned North Star Gas Company d/b/a YEP Energy v.
                                                                          5    Pacific Gas and Electric Company, et al. (Dkt. No. 204). Because reliance on these documents
                                                                          6    would not change the outcome of this order, both requests for judicial notice are DENIED AS
                                                                          7    MOOT.

                                                                          8                Tiger also objects to several items of evidence submitted with plaintiffs’ reply brief.
                                                                          9    Because consideration of the objected-to materials does not impact the outcome of this order,
                                                                         10    Tiger’s objections are also OVERRULED AS MOOT.3
                                                                         11                                                     CONCLUSION
United States District Court
                               For the Northern District of California




                                                                         12                For the foregoing reasons, plaintiffs’ motion for class certification is GRANTED IN PART
                                                                         13    AND DENIED IN PART.          The following class is CERTIFIED:
                                                                         14                1.     Tiger/PG&E Customer Class: All California consumers and businesses that
                                                                         15                       were customers of PG&E at the time they enrolled in Tiger’s capped-rate price
                                                                         16                       protection program after receiving a telemarketing call advertising the program
                                                                         17                       between August 18, 2013, and the present.
                                                                         18                The Customer Class is certified only with respect to plaintiffs’ Recording Law claim.
                                                                         19    Emily Fishman and Susan Faria are hereby APPOINTED as class representatives. Plaintiffs’
                                                                         20    counsel Kimberly A. Kralowec, Kathleen Styles Rogers, Daniel Balsam, and Jacob Harker are
                                                                         21    hereby APPOINTED as class counsel. By NOVEMBER 30 AT NOON, the parties shall jointly
                                                                         22    submit a proposal for class notification with a plan to distribute notice. In crafting their joint
                                                                         23    proposal, counsel shall please keep in mind the undersigned judge’s guidelines for notice to
                                                                         24
                                                                         25
                                                                                       3
                                                                                          Despite obtaining a seven-week extension of time to file their motion for class certification, plaintiffs
                                                                         26   failed to meet their filing deadline of September 20 at noon. Instead, plaintiffs completed their filing at 12:52
                                                                              p.m., about an hour late. On September 26, in a painfully detailed filing spanning thirty pages, plaintiffs
                                                                         27   requested a finding of excusable neglect and sought relief from their failure to meet the deadline. On October 1,
                                                                              plaintiffs followed up with an “amended” motion to excuse the deadline problem (this time spanning twenty-six
                                                                         28   pages) although the amended motion failed to explain what, in particular, counsel changed. No defendant has
                                                                              opposed plaintiffs’ motions for a finding of excusable neglect. The motions are accordingly GRANTED.

                                                                                                                                          9
                                                                          1   class members in the “Notice and Order Regarding Factors to be Evaluated for Any Proposed
                                                                          2   Class Settlement” (Dkt. No. 65).
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: November 20, 2018.                    WILLIAM ALSUP
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                          10
